PER CURIAM
Defendant and the state have jointly moved for an order reversing the judgment convicting defendant of disorderly conduct and remanding the case for a new trial. We grant the motion.
Defendant waived his right to be represented by counsel during the course of trial. A jury found defendant guilty of the charged offense and a judgment of conviction was entered on August 11, 2000. The state concedes that the trial court accepted defendant’s waiver of his right to counsel and allowed defendant to represent himself for part of the trial without properly advising him of the risks of self-representation. See State v. Meyrick, 313 Or 125, 133, 831 P2d 666 (1992) (explaining the need for a trial court to ensure that the defendant “understand^] the risks of self-representation”); see also State v. Gross, 175 Or App 476, 477, 28 P3d 1243 (2001). We accept that concession.
Reversed and remanded for new trial.